
	
		IB
		Union Calendar No. 183
		112th CONGRESS
		1st Session
		H. R. 2839
		[Report No. 112–273, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 2, 2011
			Mr. LoBiondo (for
			 himself and Mr. Mica) introduced the
			 following bill
		
		
			September 6, 2011
			Referred to the Committee on Transportation and
			 Infrastructure, and in addition to the
			 Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		
			November 10, 2011
			Reported from the Committee on Transportation and
			 Infrastructure
		
		
			November 10, 2011
			The Committee on
			 Armed Services discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		
			
		
		A BILL
		To suppress the threat of piracy on the
		  high seas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Piracy Suppression Act of
			 2011.
		2.Act of
			 piracySection 4297 of the
			 Revised Statutes of the United States (33 U.S.C. 385) is amended by striking so
			 much as precedes the text and inserting the following:
			
				4297.Penalty for
				piracy; seizure and condemnation of vessels
					(a)Penalty for
				piracy
						(1)CrimeWhoever
				commits an act of piracy shall be punished by death or imprisoned for
				life.
						(2)Act of piracy
				definedIn this subsection the term act of piracy
				means—
							(A)any illegal act of
				violence, detention, or depredation that is committed for private ends by the
				crew or passengers of a private vessel and directed against a vessel, person,
				or property on the high seas or in any other place outside the jurisdiction of
				any State; or
							(B)inciting or
				facilitating an act of piracy, as defined in subparagraph (A); and
							(C)any act of
				voluntary participation in the operation of a vessel with knowledge of facts
				making it a pirate ship.
							(b)Seizure and
				condemnation of vessels fitted out for
				piracy
					.
		3.Reimbursement for
			 actions taken to protect foreign-flagged vessels from piracy
			(a)In
			 generalChapter 20 of title 10, United States Code, is amended by
			 adding at the end the following new section:
				
					410.Reimbursement
				for actions taken to protect foreign-flagged vessels from piracy
						(a)In
				generalThe Secretary of Defense shall, in consultation with the
				Secretary of State, the Secretary of Transportation, and the Secretary of the
				department in which the Coast Guard is operating—
							(1)determine the full
				cost to the United States of each action taken by the United States to protect
				or defend a vessel that is not documented under the laws of the United States
				from a pirate attack, including the cost of each action by the United States to
				deter such attack; and
							(2)seek reimbursement
				for such cost from the country under the laws of which the vessel for which
				protection or defense was provided is documented, which shall be credited back
				to the appropriations charged for such cost.
							(b)ReimbursementsReimbursement
				under this section may be waived if—
							(1)such country
				contributes military forces to the Combined Maritime Forces’ Combined Task
				Force–151 within 180 days of the action taken;
							(2)such country
				deploys military forces to the Indian Ocean or Gulf of Aden to deter, prevent,
				or defend vessels from pirate attack within 180 days of the action
				taken;
							(3)such country assists in the prosecution or
				detention of pirates; or
							(4)the President
				determines it is in the national security interest of the United States to do
				so.
							.
			(b)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						410. Reimbursement for actions taken to protect foreign-flagged
				vessels from
				piracy.
					
					.
			4.Training program
			 for use of force against piracy
			(a)In
			 generalChapter 517 of title 46, United States Code, is amended
			 by adding at the end the following new section:
				
					51705.Training
				program for use of force against piracyThe Secretary of Transportation shall
				establish a training program for United States mariners on the use of force
				against pirates. The program shall include—
						(1)information on
				waters designated as high-risk waters by the Commandant of the Coast
				Guard;
						(2)information on
				current threats and patterns of attack by pirates;
						(3)tactics for
				defense of a vessel, including instruction on the types, use, and limitations
				of security equipment;
						(4)standard rules for
				the use of force for self defense as developed by the Secretary of the
				department in which the Coast Guard is operating under section 912(c) of the
				Coast Guard Authorization Act of 2010 (Public Law 111–281; 46 U.S.C. 8107
				note), including instruction on firearm safety for crewmembers of vessels
				carrying cargo under section 55305 of this title; and
						(5)procedures to
				follow to improve crewmember survivability if captured and taken hostage by
				pirates.
						.
			(b)DeadlineThe
			 Secretary of Transportation shall establish the program required under the
			 amendment made by subsection (a) by no later than 180 days after the date of
			 enactment of this Act.
			(c)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by adding at the end the following new item:
				
					
						51705. Training program for use of force
				against
				piracy.
					
					.
			5.Security of
			 Government impelled cargoSection 55305 of title 46, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(e)Security of
				government impelled cargo
					(1)In order to assure
				the safety of vessels and crewmembers transporting equipment, materials, or
				commodities under this section, the Secretary of Transportation shall direct
				each department or agency responsible for the carriage of such equipment,
				materials, or commodities to provide armed personnel aboard vessels of the
				United States carrying such equipment, materials, or commodities while
				transiting high-risk waters.
					(2)The Secretary of Transportation shall
				direct each such department or agency to reimburse, subject to the availability
				or appropriations, the owners or operators of such vessels for the cost of
				providing armed personnel.
					(3)For the purposes
				of this subsection, the term high-risk waters means waters so
				designated by the Commandant of the Coast Guard in the Port Security Advisory
				in effect on the date on which the voyage
				begins.
					.
		6.GAO
			 studyNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall report to the Committee on Transportation and Infrastructure of
			 the House of Representatives and the Committee on Commerce, Science, and
			 Transportation of the Senate on efforts to track ransom payments paid to
			 pirates operating in the waters off Somalia and improve the prosecution of such
			 pirates. The report shall include—
			(1)the status of
			 Working Group 5 of the Contact Group on Piracy Off the Somali Coast, any
			 efforts undertaken by the Working Group, and recommendations for improving the
			 Working Group’s effectiveness;
			(2)efforts undertaken
			 by the United States Government to implement and enforce Executive Order 13536,
			 including recommendations on how to better implement that order to suppress
			 piracy;
			(3)efforts undertaken
			 by the United States Government to track ransom payments made to pirates
			 operating off the coast of Somalia, the effectiveness of those efforts, any
			 operational actions taken based off those efforts, and recommendations on how
			 to improve such tracking;
			(4)actions taken by
			 the United States Government to improve the international prosecution of
			 pirates captured off the coast of Somalia; and
			(5)an update on the
			 United States Government’s efforts to implement the recommendation contained in
			 General Accountability Office report GAO–10–856, entitled Maritime
			 Security: Actions Needed to Assess and Update Plan and Enhance Collaboration
			 among Partners Involved in Countering Piracy off the Horn of Africa,
			 that metrics should be established for measuring the effectiveness of counter
			 piracy efforts.
			7.Technical
			 correctionSection 8107(c) of
			 title 46, United States Code, is amended to read as follows:
			
				(c)DefinitionFor
				the purpose of this section, the term act of piracy has the
				meaning that term has in section 4297(a) of the Revised Statutes of the United
				States.
				.
		
	
		November 10, 2011
		Reported from the Committee on Transportation and
		  Infrastructure
		November 10, 2011
		The Committee on Armed
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
